DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Lalonde (US 2003/0060815) in view of Duong (US 2006/0264920).
Regarding claims 1, 4-8, 10 and 13-17, Lalonde discloses a cryosurgical probe with an elongated shaft with proximal and distal ends (101, fig. 1) and an operating head at the distal end of the shaft (203, fig. 2). The shaft further includes a first passage to provide a high pressure gas which terminates in a JT orifice (202, paragraph [0034]), a second passage for evacuating gas which is concentric with the first passage (208), and a vacuum chamber concentric with the first and second passageways (206). The linear and concentric arrangement of the passages constitutes a “heat exchange arrangement” 
Regarding claims 2 and 11, the device of Lalonde-Duong does not disclose the shaft is between 0.9-2.0 mm in diameter. However, diameters in this range are common in the art (see Conclusion for example) and Applicant has not disclosed that this range is critical or produces an unexpected result. Further, Lalonde discloses a diameter of 2.33 mm, which is very close to the claimed range (MPEP 2144.05(I)). Therefore, before the filing date of the application, it would have been obvious to one of ordinary skill in the art to select any value for the diameter of the shaft, including a value less than 2 mm, which would produce the predictable result of allowing the device to be usable in a desired manner.
Regarding claims 3 and 12, the device of Lalonde-Duong does not specifically disclose that the shaft and head extend between 0-100 mm beyond the stiffening element. However, the tip does extend some length beyond the stiffening element (e.g. fig. 1 of Duong) which means that in any case there is an overlap in the taught range and the claimed range (MPEP 2144.05). Applicant has not disclosed that the range is critical or unexpected results. Therefore, it would have been obvious to one of ordinary skill in the art to position the stiffening element any length from the tip of the catheter, including 0-100 mm, which would produce the predictable result of facilitating the grasping of the catheter at that location.
Regarding claims 9 and 18, the device of Lalonde-Duong does not specifically disclose the length of the operating head. However, Applicant has not disclosed that the claimed range is critical or produces unexpected results and it is well within the level of 
Regarding claim 19, the device of Lalonde-Duong performs the recited method. Thawing tissue is an implied step in any cryosurgical method as the device is not maintained in contact with tissue in perpetuity. 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Lalonde and Duong, further in view of Potocky (US 5,108,390).
Regarding claim 20, the method of Lalonde-Duong does not disclose the use of a warm gas to thaw the device. However, using warm gas to thaw a cryosurgical device for detachment from tissue is common in the art. Potocky, for example, discloses an electrosurgical device and teaches the step of using a warm gas through a JT orifice to thaw the tip for removal from tissue (col. 4 lines 38-38). Therefore, before the application was filed, it would have been obvious to one of ordinary skill in the art to include in the method of Lalonde-Duong the step of using a warm gas, as taught by Potocky, to allow the device to be disconnected from tissue in a safe and effective manner. 

Response to Arguments
Applicant's arguments filed 09 February 2022 have been fully considered but they are not persuasive. In the remarks Applicant states that “Duong’s asserted stiffening element” is element 32 and argues that the amendments define around that element. However, it is not entirely clear why Applicant takes this position since, as Applicant notes, Duong labels 32 a “structural support element” and the rejection itself says that it would be obvious to incorporate the handle, element 30 not 32, into the device of Lalonde where it would function as a “stiffening element.” That is, neither the rejection nor Duong describe 32 as a stiffening element. The claim amendments actually support this interpretation of the handle in Duong, as the claims now recite the stiffening element includes a grip portion (i.e. a handle). The handle of Duong clearly has the greatest diameter along the elongate member, which spaces it from the internal elements of the handle, and also has tapered regions (i.e. one or more parts of the distal end of 30). Therefore, as discussed in detail above, it would been obvious to provide the handle of Duong to the device of Lalonde which would result in the claimed invention.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Regarding the use of a handle in cryosurgical systems, see element 4 in fig. 1 of US 6,039,730 to Rabin, elements 38 and 40 in fig. 1 of US 2006/0030849 to Mirizzi and element 23c in fig. 2 of US 2014/0371742 to Fruehauf. See also figures 8a-d and column 17 lines 38-62 of US 6,251,128 to Knopp. Regarding a catheter with a diameter between 0.3 and 10 mm depending on the desired use of the catheter, see paragraph [0076] of US 2009/0036823 to LePivert. .
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL WAYNE FOWLER whose telephone number is (571)270-3201. The examiner can normally be reached Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANIEL W FOWLER/Primary Examiner, Art Unit 3794